Matter of Hyland P. v Ericka B. (2020 NY Slip Op 06199)





Matter of Hyland P. v Ericka B.


2020 NY Slip Op 06199


Decided on October 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 29, 2020

Before: Renwick, J.P., Gesmer, Kern, Singh, JJ. 


Docket No. V29041/17 Appeal No. 12219 Case No. 2019-2714 

[*1]In re Hyland P., Petitioner-Appellant,
vEricka B., et al., Respondents-Respondents.


Leslie S. Lowenstein, Woodmere, for appellant.

Appeal from order, Family Court, New York County (Clark V. Richardson, J.), entered on or about December 14, 2018, which, after a hearing, awarded the mother unsupervised visitation with the subject child subject to certain restrictions, unanimously dismissed, without costs.
Application by the father's counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues which could be raised on appeal. The father is not aggrieved by the order since he consented to visitation subject to the restrictions he requested, which the court granted (see CPLR 5511; Matter of Geddes v Montpetit, 15 AD3d 797 [3d Dept 2005], lv dismissed 4 NY3d 869 [2005]). In any event, the order has now been superseded by a subsequent order,
thus rendering the appeal moot (see e.g. Matter of Rolando A.G. v Marisol R.M., 172 AD3d 631, 631 [1st Dept 2019]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 29, 2020